[ex103francisemploymentag001.jpg]
EXECUTION VERSION 1 EMPLOYMENT AGREEMENT This AGREEMENT (the “Agreement”) is
entered into as of December 12, 2016 (the “Effective Date”), by and between
Parkway, Inc. (the “Company”) and Scott E. Francis (the “Executive”). WHEREAS,
Cousins Properties Incorporated (“Cousins”), Parkway Properties, Inc. (“Legacy
Parkway”), Parkway Properties LP, and Clinic Sub Inc. (“Merger Sub”) entered
into that certain Agreement and Plan of Merger, dated as of April 28, 2016 (the
“Merger Agreement”), pursuant to which Legacy Parkway merged with and into
Merger Sub, with Merger Sub continuing as the surviving company (the “Merger”);
WHEREAS, Cousins, Legacy Parkway, the Company, Parkway Operating Partnership LP
(the “Partnership”), and certain other parties entered into a Separation,
Distribution and Transition Services Agreement, dated as of October 5, 2016 (the
“Separation and Distribution Agreement”), pursuant to which, among other things,
(i) the Houston, Texas assets of Legacy Parkway and Cousins and certain other
assets were contributed to the Company and the Partnership, and (ii) Cousins
distributed 100% of the capital stock of the Company to the stockholders of
Cousins (which included legacy stockholders of Legacy Parkway) (the
“Distribution”); WHEREAS, the Company desires to continue to employ the
Executive as Executive Vice President, Chief Financial Officer, and Chief
Accounting Officer of the Company, on the terms and conditions set forth herein;
WHEREAS, except as otherwise provided in this Agreement, the Company and the
Executive desire to replace in their entirety any prior agreements or
arrangements providing for severance payments and related benefits or payments
or benefits upon a change in control between the Executive and the Company or
any of its affiliates, including without limitation that Employment Agreement,
dated as of December 22, 2014 and as amended June 15, 2015, between Legacy
Parkway and the Executive, which agreement was assumed by the Company in
connection with the Distribution as of October 7, 2016 (together, the “Prior
Agreements”); and WHEREAS, the Executive desires to accept employment on the
terms hereinafter set forth in this Agreement. NOW, THEREFORE, in consideration
of the premises and mutual covenants herein and for other good and valuable
consideration, the parties agree as follows: 1. Effective Date and Term;
Termination of Prior Agreements. (a) The Executive shall be employed by the
Company for the period commencing as of the Effective Date and ending on
December 31, 2019, unless earlier terminated pursuant to the terms hereof (the
“Initial Term”), subject to automatic renewal for additional one (1) year
periods unless either party provides the other with ninety (90) days’ notice of
such party’s intent not to renew (the Initial Term and any such renewal, the
“Term”). Notwithstanding anything to the contrary in this Section 1(a), upon the
occurrence of a Change



--------------------------------------------------------------------------------



 
[ex103francisemploymentag002.jpg]
EXECUTION VERSION 2 in Control (as defined below), the Term shall automatically
extend until the later of (i) the second (2nd) anniversary of such Change in
Control and (ii) the date upon which the Term would otherwise have ended. As
further described in Section 6(b) and Section 6(c), the Company’s election not
to renew this Agreement at the end of the Initial Term or a renewal Term shall
constitute a termination by the Company without Cause, where the Executive is
willing to extend the Term under the Agreement’s existing terms and conditions;
provided the Executive ceases his employment on account of such non-renewal at
the end of the then-current Term. (b) From and after the Effective Date, the
Executive’s entitlement to payments or benefits under all Prior Agreements shall
terminate, and the Prior Agreements and all obligations of the parties
thereunder will cease to have any further force and effect, except to the extent
set forth or contemplated herein or in that certain Letter Agreement, dated as
of April 28, 2016, by and between Legacy Parkway and the Executive attached
hereto as Schedule A (“Transition Letter Agreement”). 2. Position and Duties.
(a) During the Term, the Executive shall serve as the Company’s Executive Vice
President, Chief Financial Officer, and Chief Accounting Officer. The Executive
shall report to the Company’s Chief Executive Officer or the Board of Directors
of the Company (the “Board”) and shall have such duties and responsibilities as
are consistent with the Executive’s position and as may be assigned by the Chief
Executive Officer or the Board from time to time. During the Term, the Executive
shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the Company and all applicable policies and rules
of the Company. (b) The Executive shall devote his full working time, energy,
and attention to the performance of his duties and responsibilities hereunder
and shall not engage in any other business, profession, or occupation for
compensation or otherwise which would conflict with or interfere with the
rendition of the Executive’s services hereunder; provided that nothing herein
shall (i) preclude the Executive from (A) managing his personal, financial, and
legal affairs, and (B) with the Board’s prior written consent, serving as a
director on the board of directors of a publicly traded company that is not a
competitor of the Company, or (ii) prevent the Executive from engaging in civic
and charitable activities, so long as such activities do not interfere with the
performance of his duties and responsibilities to the Company as provided
hereunder. 3. Compensation. (a) During the Term, the Company shall pay the
Executive a minimum base salary at the rate of $400,000 per annum (the “Base
Salary”), payable in regular installments in accordance with the Company’s
customary payroll practices. The Board or the Board’s Compensation Committee
(the “Committee”) shall annually review the Executive’s Base Salary and, in its
sole discretion, may increase the Executive’s annual Base Salary. References in
this Agreement to Base Salary shall refer to the annual Base Salary as may be
increased by the Board or the Committee from time to time.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag003.jpg]
EXECUTION VERSION 3 (b) In addition to the Base Salary, during the Term, the
Executive shall be eligible to participate in the Company’s discretionary annual
incentive plan (the “AIP”) as may be established and approved by the Board or
the Committee from time to time, and pursuant to the AIP, the Executive may earn
an annual bonus (the “Annual Bonus”) for each calendar year during the Term,
with a target Annual Bonus opportunity of ninety percent (90%) of Base Salary
(the “Target Bonus”); provided, that the Board or the Committee shall annually
review the Executive’s Target Bonus and, in its sole discretion, may increase
the Executive’s Target Bonus, and references in this Agreement to Target Bonus
shall refer to the Target Bonus as may be increased by the Board or the
Committee from time to time. (1) The Annual Bonus actually paid, if any, for any
calendar year shall be determined by the Chief Executive Officer and the Board
or the Committee based upon the achievement of annual performance objectives
established by the Chief Executive Officer and the Board or the Committee, and
communicated to the Executive, from time to time. The Annual Bonus shall be paid
no later than two and one-half (2.5) months following the end of the calendar
year to which such Annual Bonus relates, subject to the Executive’s continued
employment with the Company on the applicable payment date, except as otherwise
provided in Sections 6(a), 6(b), and 6(c). (2) The Company agrees to pay to the
Executive an Annual Bonus for calendar year 2016 in the amount of $360,000 (the
“Transition Bonus”). The Transition Bonus shall be paid no later than February
15, 2017, subject to the Executive’s continued employment with the Company on
the applicable payment date, except as otherwise provided in Sections 6(a),
6(b), and 6(c). The Transition Bonus shall be in satisfaction of any Annual
Bonus payable to the Executive by Legacy Parkway, Cousins, or the Company under
any Prior Agreements for the 2016 calendar year or fiscal year. (c) During the
Term, pursuant and subject to the terms of the Parkway, Inc. and Parkway
Operating Partnership LP 2016 Omnibus Equity Incentive Plan (as it may be
amended from time to time, or its successor, the “Plan”) and subject to Board or
Committee approval, the Executive shall be eligible to receive an annual equity
grant as the Board or the Committee deems appropriate. In addition: (1) CIC
Termination. In the event of a CIC Termination, each of the Executive’s
outstanding equity or equity-based awards that is subject to time- based vesting
shall immediately vest and be paid in full upon the date of such CIC
Termination. (2) Transition RSUs. Following the consummation of the Distribution
but not later than the Effective Date, the Executive shall receive (or shall
have received) the grant of time-based restricted stock units (“RSUs”) set forth
on Schedule B attached hereto (the “Transition RSUs”). Fifty percent (50%) of
the Transition RSUs shall vest on January 1, 2017, and the remaining fifty
percent (50%) shall vest ratable on each of the first, second and third
anniversaries of the



--------------------------------------------------------------------------------



 
[ex103francisemploymentag004.jpg]
EXECUTION VERSION 4 Merger, subject to the Executive’s continued employment on
each applicable vesting date. (3) Equity Grants. The Executive shall be eligible
to receive an annual grant in each calendar year commencing with 2017. However,
the grant for calendar year 2017 shall be made as of the Effective Date, based
on a twelve (12)- month period beginning on the Effective Date (an "Agreement
Year"). For such grant, the Executive shall receive (i) a grant of
performance-based RSUs, covering 29,611 common share units, that vest based on
achievement of certain performance metrics over a three (3)-Agreement Year
performance period, and (ii) a grant of time-based RSUs, having an aggregate
value equal to $150,000, that vest in annual twenty-five percent (25%)
installments over a four (4)-Agreement Year period, and each such grant subject
to the Executive’s continued employment on each applicable vesting date. For
purposes of the grant of time- based RSUs for the Agreement Year, the number of
common share units covered by the time-based RSUs shall be determined by
dividing the aggregate value of such award by the fifteen (15)-day trailing
average closing price of the Company’s common stock as of the date of grant. For
the avoidance of doubt, for any calendar year following the 2017 calendar year,
the Executive shall be eligible to receive an annual grant in an amount and in
the form as the Board or the Committee deems appropriate, such grant to be made
on or about the time the Committee convenes to evaluate achievement for annual
bonus determinations for the prior year and to have a vesting start date
commencing January 1 of the applicable calendar year. (4) Code Section 409A.
Notwithstanding the foregoing, to the extent accelerated payment is not
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) without the imposition of a penalty, the awards shall immediately
vest in full, but be paid on the original payment schedule set forth in such
award. 4. Employee Benefits; Expense Reimbursement. During the Term: (a) The
Executive shall be entitled to participate in all employee benefit plans and
programs available generally to other executives of the Company. (b) The
Executive shall be entitled to reimbursement of reasonable business expenses and
to vacation days to be provided in accordance with the Company’s policies as may
be in effect from time to time during the Term. 5. Termination of Employment.
(a) The Term and the Executive’s employment hereunder may be terminated under
the following circumstances. (1) Death. The Term and the Executive’s employment
hereunder shall terminate upon the Executive’s death.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag005.jpg]
EXECUTION VERSION 5 (2) Disability. The Term and the Executive’s employment
hereunder shall terminate in the event of the Executive’s Disability. For
purposes of this Agreement, “Disability” shall mean: as a result of the
Executive’s incapacity due to physical or mental illness or injury, the
Executive (i) is eligible to receive a benefit under the Company’s long-term
disability plan applicable to the Executive, or (ii) if no such long-term
disability plan is applicable to the Executive, the Executive is unable to
perform his duties hereunder for a period of ninety (90) consecutive days or a
period of ninety (90) days in any one hundred eighty (180)-day period, even with
any reasonable accommodation required by law. (3) Cause. The Company may
immediately terminate the Term and the Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” shall mean: (i) the continued
refusal by the Executive to perform the material responsibilities and duties
under this Agreement, (ii) the engaging by the Executive in willful or reckless
conduct, if such conduct is done or omitted to be done by the Executive not in
good faith, and is materially injurious to the Company monetarily or otherwise,
(iii) the Executive’s conviction of, or pleading of guilty or nolo contendere
to, a felony, (iv) the commission or omission of any act by the Executive that
is materially detrimental to the best interests of the Company and that
constitutes common law fraud or a violation of applicable law, or (v) the
Executive’s breach of any material provision of this Agreement (including any
Restrictive Covenants). Notwithstanding the foregoing, the Term and the
Executive’s employment shall not be deemed to have been terminated for Cause
unless the Company shall have given the Executive (A) written notice setting
forth the reasons for the Company’s intention to terminate the Executive’s
employment for Cause, and (B) a reasonable opportunity, not to exceed thirty
(30) days, to cure such failure, to the extent reasonably susceptible to cure.
(4) Good Reason. The Executive may terminate the Term and his employment
hereunder for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, (i) the Company’s failure to pay material compensation when due and
payable, (ii) a material diminution in the Executive’s position, duties or
responsibilities, including without limitation, the Executive’s ceasing to
report to the Chief Executive Officer, (iii) the Company’s material breach of
any other material provision of this Agreement, (iv) requiring the Executive to
relocate his or her residence to a location outside of Orlando, Florida; or (v)
following a Change in Control, if at any time during the two (2)-year period
following such Change in Control Executive is not given a compensation and
benefits package, including in particular annual equity or equity-based grants,
that is at least as favorable as the package Executive receives from the Company
prior to the Change in Control. The Executive shall not have Good Reason to
terminate the Term and his employment hereunder unless the Company shall have
been given (A) a Notice of Termination setting forth the reasons for the
Executive asserting Good Reason, and (B) a reasonable opportunity, not to exceed
thirty (30) days, to cure such failure.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag006.jpg]
EXECUTION VERSION 6 (5) Any Other Reason. Either party may terminate the Term
and the Executive’s employment hereunder at any time for any reason other than
those set forth above; provided that the terminating party shall provide the
other party with Notice of Termination (as defined below in Section 5(b)). (b)
Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Term shall be communicated by providing
the other party at least sixty (60) days’ advance written notice of such
termination (the “Notice of Termination”) in accordance with Section 13(a);
provided that no Notice of Termination shall be required in the event of a
termination on account of the death of the Executive and that the Notice of
Termination required under Section 5(a)(3) on account of the Executive’s
termination by the Company for Cause shall not require any amount of advance
notification (except that with respect to the determination of Cause, the
Company shall have given the Executive prior notice and the opportunity to cure
as set forth in Section 5(a)(3) above). 6. Termination Payments. (a) Death or
Disability. In the event that the Executive’s employment hereunder terminates as
a result of the Executive’s death or Disability, all then unvested Transition
RSUs shall immediately and automatically vest, and the Company shall pay to the
Executive (or, if applicable, to the Executive’s estate), within thirty (30)
days following the date of termination of employment, (i) any earned but unpaid
Base Salary accrued through the date of termination and any earned but unpaid
vacation pay (collectively, the “Accrued Amounts”), (ii) any unpaid Transition
Bonus, and (iii) any earned but unpaid Annual Bonus for the calendar year
preceding the date the Executive’s employment hereunder terminates and, provided
the Executive’s date of employment termination is more than six months into the
performance year and subject to the Committee’s certification of achievement of
the performance goals for such year after the year is concluded, a pro-rated
portion of any Annual Bonus for the calendar year in which termination occurs
(in each case without regard to whether the Executive is employed on the date
such Annual Bonus is paid). (b) Without Cause or For Good Reason. In the event
that the Company terminates the Executive’s employment hereunder without Cause
(which shall include the Company’s election not to renew and/or extend the
Agreement, where the Executive is willing to extend the Term, as provided in
Section 1, on the Agreement’s existing terms and where the Executive serves out
the current Term, it being understood that Sections 5 and 6 shall continue to
apply in accordance with their terms and it being understood that following the
end of the then- current Term, the Executive’s employment shall have
terminated), or the Executive terminates his employment hereunder for Good
Reason, in each case other than a CIC Termination, the Executive shall be
entitled to (i) the Accrued Amounts and any unpaid Transition Bonus, and, if
such termination is prior to the second anniversary of the Effective Date, the
CIC Cash (as defined in Section 6(c) below) each payable within thirty (30) days
following the date of termination of employment; (ii) any earned but unpaid
Annual Bonus for the calendar year preceding the date the Executive’s employment
hereunder terminates and, provided the Executive’s date of employment
termination is more than six (6) months into the performance year and subject to
the Committee’s certification of achievement of the performance goals for such
year after the year is concluded, a pro-rated portion of any Annual Bonus for
the calendar



--------------------------------------------------------------------------------



 
[ex103francisemploymentag007.jpg]
EXECUTION VERSION 7 year in which termination occurs, in each case payable on
the date such amount would otherwise have been paid (without regard to whether
the Executive is employed on the date such Annual Bonus is paid); (iii) an
amount equal to twelve (12) months’ Base Salary, payable in twelve (12) equal
monthly installments in accordance with the Company’s customary payroll
practices starting one month after termination; (iv) immediate and automatic
vesting of all then unvested Transition RSUs, and an additional twelve (12)
months’ time-based vesting credit on any other outstanding equity or
equity-based awards that are subject to time-based vesting; and (v) continued
health care coverage for himself and any of his eligible dependents at the
Company’s cost, for up to twelve (12) months after coverage would otherwise
lapse on account of termination under the Company’s group health plans pursuant
to the continuation of coverage provisions contained in Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended (the “Health
Continuation Benefit”); provided, that any payment that would otherwise have
been made but that is conditioned upon the execution and effectiveness of the
Release (as defined below) shall not be made or provided until the fortieth
(40th) day following the date of such termination of employment. The payments
and benefits provided under this Section 6(b), other than the Accrued Amounts,
Transition Bonus, and the earned but unpaid Annual Bonus payment for the
preceding calendar year, are subject to and conditioned upon (x) the Executive’s
execution of a valid general release and waiver (in a form reasonably acceptable
to the Company) within thirty (30) days following the date of termination,
waiving all claims the Executive may have against the Company, its successors,
assigns, affiliates, executives, officers, and directors relating to the
Executive’s employment with the Company and the termination thereof (the
“Release”), and such waiver becoming effective, and (y) the Executive’s
compliance with any restrictive covenants to which he may be subject pursuant to
Sections 7, 8, and 9 hereof (the “Restrictive Covenants”, and the conditions in
(x) and (y), the “Conditions”). The Executive shall not be entitled to any other
compensation or benefits not expressly provided for in this Section 6(b),
regardless of the time that would otherwise remain in the Term had the Term not
been terminated hereunder. (c) CIC Termination. In lieu of the payments and
benefits described in Section 6(a) and 6(b) above, and in addition to any
accelerated vesting pursuant to Section 3(c)(1), in the event the Executive’s
employment is terminated either by the Company without Cause (which shall
include the Company’s election not to renew and/or extend the Agreement, where
the Executive is willing to extend the Term, as provided in Section 1, on the
Agreement’s existing terms and where the Executive serves out the current Term,
it being understood that Sections 5 and 6 shall continue to apply in accordance
with their terms and it being understood that following the end of the
then-current Term, the Executive’s employment shall have terminated), or by the
Executive for Good Reason, in each such case within the two (2)-year period
following a Change in Control, or if there is a Termination in Anticipation of a
Change in Control (any such termination, a “CIC Termination”), the Executive
shall be entitled to (i) the Accrued Amounts and any unpaid Transition Bonus,
each payable within thirty (30) days following the date of termination of
employment; (ii) any earned but unpaid Annual Bonus for the calendar year
preceding the date the Executive’s employment hereunder terminates, payable
within thirty (30) days following the date of termination of employment and,
provided the Executive’s date of employment termination is more than six (6)
months into the performance year and subject to the Committee’s certification of
achievement of the performance goals for such year after the year is concluded,
a pro-rated portion of any Annual Bonus for the calendar year in which
termination occurs, payable on the date such amount would otherwise have been



--------------------------------------------------------------------------------



 
[ex103francisemploymentag008.jpg]
EXECUTION VERSION 8 paid (without regard to whether the Executive is employed on
the date such Annual Bonus is paid); (iii) the Health Continuation Benefit; and
(iv) an amount equal to the sum of (A) twenty- four (24) months’ Base Salary and
(B) two times (2x) the Target Bonus (“CIC Cash”). The payments and benefits
provided under this Section 6(c), other than the Accrued Amounts, Transition
Bonus, and the earned but unpaid Annual Bonus payment for the preceding calendar
year, are subject to and conditioned upon the Executive’s compliance with the
Conditions. The payment described in clause (iv) above shall be paid in lump sum
within thirty (30) days following the date of termination of employment, unless
the Change in Control does not qualify as a 409A Change in Control or such form
is otherwise prohibited by Section 409A of the Code, in which case such payment
shall be payable in equal installments over a period of twelve (12) months, in
accordance with the Company’s customary payroll practices. For purposes of this
Agreement: (1) “Change in Control” shall have the meaning ascribed to such term
in the Plan and shall be inclusive of a 409A Change in Control; provided, for
the avoidance of doubt, a Change in Control shall exclude the Merger and the
Distribution. (2) “409A Change in Control” shall mean a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A(a)(2)(A)(v) of the Code and U.S. Treasury Regulation Section 1.409A-
3(i)(5); provided, for the avoidance of doubt, a 409A Change in Control shall
exclude the Merger and the Distribution. (3) “Termination in Anticipation of a
Change in Control” shall mean (i) delivery by the Company of notice of its
intent not to renew the Term pursuant to Section 1, or (ii) termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, in either the case of (i) or (ii) within the ninety (90) day period
prior to the consummation of a Change in Control. (d) Any Other Reason. In the
event the Executive’s employment is terminated for any reason other than those
described in Sections 6(a)-(c) above, the Company shall pay to the Executive the
Accrued Amounts within thirty (30) days following the date of termination of
employment. (e) No Additional Obligations. Except as otherwise provided in this
Section 6, and except for any vested benefits under any tax qualified pension
plans of the Company, and continuation of health insurance benefits on the terms
and to the extent required by Section 4980B of the Code and Section 601 of the
Employee Retirement Income Security Act of 1974, as amended (which provisions
are commonly known as COBRA), the Company shall have no additional obligations
under this Agreement, and the Executive shall not be entitled to any additional
compensation or benefits (including vesting) hereunder. 7. Confidentiality.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag009.jpg]
EXECUTION VERSION 9 (a) The Executive hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to the Company and its affiliates. For purposes of this Agreement, the
term “Confidential Information” shall mean all proprietary information of the
Company and its affiliates, which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets, and including any information
which would not have been generally known to the public but for disclosure by
the Executive in breach of his obligations hereunder; provided, that
Confidential Information shall not include any information required by law to be
disclosed, but only if the Executive gave prompt written notice to the Company
of such requirement, discloses no more information than is so required, and
cooperates with any attempts by the Company to obtain a protective order or
similar treatment. (b) The Executive hereby agrees that, upon the termination of
his employment, he shall not take, without the prior written consent of the
Company, any property of the Company, including without limitation any drawing,
blueprint, specification, or other document (in whatever form) of the Company or
its affiliates which is of a confidential nature relating to the Company or its
affiliates, or, without limitation, relating to its or their methods of
distribution, or any description of any formulas or secret processes and will
return any such property or information (in whatever form) then in his
possession. 8. Non-Disparagement. The Executive hereby agrees, during the Term
and thereafter, not to defame or disparage the Company, its affiliates, and
their respective officers, directors, members, or employees, and the Company
hereby agrees, during the Term and thereafter, to use reasonable efforts to
prevent the then-current members of the Board from defaming or disparaging the
Executive; provided, that in addition to any other remedies a party may have, in
the event the other party fails to comply with the obligations set forth in this
Section 8, any obligations the first party may have under this Section 8 shall
cease immediately. The Executive hereby agrees to cooperate with the Company in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company, its affiliates, or their directors, members, officers,
or employees. 9. Non-Competition and Non-Solicitation. (a) The Executive and the
Company agree that the Company would likely suffer significant harm from the
Executive’s competing with the Company during the Term and for some period of
time thereafter. Accordingly, the Executive agrees that he will not, during the
Term and for a period of twelve (12) months following the termination of the
Term and his employment, directly or indirectly, become employed by, engage in
business with, serve as an agent or consultant to, become a partner, member,
principal, stockholder, or other owner (other than a holder of less than one
percent (1%) of the outstanding voting shares of any publicly held company) of,
any Competitor, or otherwise perform services relating to, the business or any
product, service, or process of the Company or its affiliates at the time of the
termination for any Competitor (whether or not for compensation), including
without limitation, office ownership, office leasing, and office management
activities (the “Business”). For purposes of this Agreement, the term
“Competitor” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization, trust, or joint venture, or a
governmental agency or political subdivision thereof that is engaged in, or
otherwise competes or has a reasonable



--------------------------------------------------------------------------------



 
[ex103francisemploymentag010.jpg]
EXECUTION VERSION 10 potential for competing with the Company, anywhere in which
the Company engages in the Business. (b) The Executive agrees that he shall not,
directly or indirectly, during the Term and for a period thereafter of twelve
(12) months following the termination of the Term and his employment, solicit or
hire or attempt to solicit or hire, as applicable, (i) any customer or supplier
of the Company or its affiliates in connection with a Competitor or to terminate
or alter in a manner adverse to the Company or its affiliates such customer’s or
supplier’s relationship with the Company or its affiliates, or (ii) any
employee, consultant, or individual who was an employee or consultant within the
six (6) month period immediately prior thereto to terminate or otherwise alter
his or her relationship with the Company or any of its affiliates. 10.
Injunctive Relief. It is impossible to measure in money the damages that will
accrue to the Company in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company shall be entitled to an injunction restraining
the Executive from violating such Restrictive Covenant (without posting any
bond). If the Company shall institute any action or proceeding to enforce any
such Restrictive Covenant, the Executive hereby waives the claim or defense that
the Company has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company has an adequate
remedy at law. The foregoing shall not prejudice the Company’s right to require
the Executive to account for and pay over to the Company, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals, or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of any of the Restrictive Covenants. 11.
280G. (a) Notwithstanding any other provision of this Agreement or any other
plan, arrangement, or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments within the
meaning of Section 280G of the Code (such payments, the “Parachute Payments”)
and would, but for this Section 11, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), or not be deductible under Section 280G
of the Code, then such Covered Payments shall be payable either (i) in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Executive’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local, and foreign income, employment, and excise taxes (including the Excise
Tax). (b) The Covered Payments shall be reduced in a manner that maximizes the
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, to the extent applicable, and where two or more economically equivalent
amounts are subject to reduction but payable at different times, such amounts
payable at the later time shall be reduced first but not below zero.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag011.jpg]
EXECUTION VERSION 11 (c) Any determination required under this Section 11 shall
be made in writing by the Company or by an accounting firm selected and paid for
by the Company. The Executive shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 11. 12. Clawback. The Company may recover
incentive and other compensation paid to the Executive, as and to the extent
required by applicable law and the Company’s clawback policy as may be in effect
from time to time. 13. Miscellaneous. (a) Any notice or other communication
required or permitted under this Agreement shall be effective only if it is in
writing and shall be deemed to be given when delivered personally or four (4)
days after it is mailed by registered or certified mail, postage prepaid, return
receipt requested, or one day after it is sent by a reputable overnight courier
service and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties): If to the Company, to: Parkway, Inc.
390 North Orange Avenue Suite 2400 Orlando, FL 32801 Attention: Compensation
Committee Chairman With a copy to: Hogan Lovells US LLP 555 Thirteenth Street NW
Washington, D.C. 20004 Attention: Matt Thomson If to the Executive:
_____________ or to such other address as any party hereto may designate by
notice to the others. (b) Except as expressly provided herein, this Agreement
shall constitute the entire agreement among the parties hereto with respect to
the Executive’s employment hereunder and supersedes and is in full substitution
for any and all prior understandings or agreements with respect to the
Executive’s employment or termination thereof (including, without limitation,
the Prior Agreements).



--------------------------------------------------------------------------------



 
[ex103francisemploymentag012.jpg]
EXECUTION VERSION 12 (c) This Agreement may be amended only by an instrument in
writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought. The failure of any party hereto at
any time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement. (d) The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both parties hereto and not in favor or against either party. (e) The
parties hereto hereby represent that they each have the authority to enter into
this Agreement, and the Executive hereby represents to the Company that the
execution of, and performance of any of his duties under, this Agreement shall
not constitute a breach of or otherwise violate any other agreement to which the
Executive is a party. The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder. (f) This Agreement is binding on and is
for the benefit of the parties hereto and their respective successors, assigns,
heirs, executors, administrators, and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined in the first paragraph of the
Agreement and any such successor that assumes this Agreement, by operation of
law or otherwise. (g) Any provision of this Agreement (or portion thereof) which
is deemed invalid, illegal, or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section, be ineffective to the extent of
such invalidity, illegality, or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal, or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal, and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.



--------------------------------------------------------------------------------



 
[ex103francisemploymentag013.jpg]
EXECUTION VERSION 13 (h) The Company may withhold from any amounts payable to
the Executive hereunder all federal, state, city, or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that the Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein). (i) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
principles of conflicts of law. (j) This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A facsimile of a signature shall be
deemed to be and have the effect of an original signature. (k) The headings in
this Agreement are inserted for convenience of reference only and shall not be a
part of or control or affect the meaning of any provision hereof. (l) The intent
of the parties is that payments and benefits under the Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(except to the extent exempt as short-term deferrals or otherwise), and
accordingly, to the maximum extent permitted, the Agreement shall be interpreted
to be in compliance therewith. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A of the Code upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code, and
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination of the Term,” or like
terms shall mean “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, US Treasury Regulation Section
1.409A-1(h) or any successor provision thereto. It is intended that each
installment, if any, of the payments and benefits provided hereunder shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code; and if, as of
the date of the “separation from service,” the Executive is a “specified
employee” (within the meaning of that term under Section 409A(a)(2)(B) of the
Code, or any successor provision thereto), then with regard to any payment or
the provision of any benefit that is subject to this Section (whether under this
Agreement, or pursuant to any other agreement with, or plan, program, or payroll
practice of, the Company) and is due upon or as a result of the Executive’s
separation from service, such payment or benefit shall not be made or provided,
to the extent making or providing such payment or benefit would result in
additional taxes or interest under Section 409A of the Code, until the date
which is the earlier of (A) the expiration of the six (6)- month period measured
from the date of such “separation from service,” and (B) the date of the
Executive’s death (the “Delay Period”), and this Agreement and each such
agreement, plan, program, or payroll practice shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments



--------------------------------------------------------------------------------



 
[ex103francisemploymentag014.jpg]
EXECUTION VERSION 14 and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
All reimbursements and in-kind benefits provided under this Agreement or
otherwise to the Executive shall be made or provided in accordance with the
requirements of Section 409A of the Code to the extent that such reimbursements
or in- kind benefits are subject to Section 409A of the Code. All expenses or
other reimbursements paid pursuant herewith and therewith that are taxable
income to the Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
provided that, the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and such payments shall be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense occurred. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[ex103francisemploymentag015.jpg]
EXECUTION VERSION 15 IN WITNESS WHEREOF, the parties have executed this
Agreement as of the date first written above. EXECUTIVE PARKWAY, INC. By: Name:
A. Noni Holmes-Kidd Title: Vice President and General Counsel /s/ Scott E.
Francis /s/ A. Noni Holmes-Kidd



--------------------------------------------------------------------------------



 
[ex103francisemploymentag016.jpg]
EXECUTION VERSION SCHEDULE A – TRANSITION LETTER AGREEMENT [See Attached.]



--------------------------------------------------------------------------------



 
[ex103francisemploymentag017.jpg]
April 28, 2016 Scott E. Francis Parkway Properties, Inc. Bank of America Center
390 North Orange Avenue, Suite 2400 Orlando, Florida 32801 Dear Mr. Francis,
This letter agreement (this “Letter Agreement
”) memorializes our discussions regarding the terms and conditions of your
employment from and following the consummation of the transactions (collectively, the “Transactions
”) contemplated by the
Agreement and Plan of Merger among Parkway Properties, Inc., Parkway Properties LP, Cousins Properties Incorporated and Clinic
Sub Inc., dated as of the date hereof (the “Merger Agreement
”). For purposes of this Letter Agreement, terms that are capitalized but
not defined herein shall have the meanings set forth in the Merger Agreement.
As you know, the Merger Agreement contemplates that, immediately following the consummation of the Merger and the
Reorganization, Clinic will distribute, on a pro rata basis to the stockholders of Clinic, all of the shares of HoustonCo (the “
Houston Distribution
”), and that you will be offered the role of Executive Vice President and Chief Accounting Officer of HoustonCo in
connection with the Houston Distribution.
You agree that, if you are offered the role of Executive Vice President and Chief Accounting Officer of HoustonCo in
connection with the Houston Distribution pursuant either to the assignment of your Employment Agreement (defined below) as in
effect as of the date hereof (and as modified hereby) to HoustonCo or to terms of a written employment agreement the terms of which
are at least as favorable to you as your Employment Agreement (defined below) as in effect as of the date hereof, you shall not have a
basis for asserting, and shall be deemed to have waived, any entitlement to terminate your employment under clauses (ii), (iii) or (iv) of
the second sentence, as well as the final sentence, of Section 5(a)(4) of the Employment Agreement by and between Pharmacy and
you, dated as of December 22, 2014 and amended as of June 15, 2015 (the “Employment Agreement
”), as a result of the
consummation of the Transactions or any changes to the terms and conditions (including, without limitation, the location) of your
employment that result from the Transactions. Without limiting the generality of the foregoing, you agree that Pharmacy or Clinic, as
applicable, and its Affiliates may assign all of their obligations under the Employment Agreement and/or this Letter Agreement to
HoustonCo and its Affiliates.
You acknowledge and agree that the waiver contemplated by the preceding paragraph is material to Clinic’s and Pharmacy’s
willingness to consummate the Transactions and that good and valuable consideration will be provided, directly or indirectly, to you in
connection with the Transactions, including without limitation: (a) the accelerated vesting of certain Pharmacy Partnership LTIP Units
upon the consummation of the Transactions, (b)



--------------------------------------------------------------------------------



 
[ex103francisemploymentag018.jpg]
exchange of unvested Pharmacy Partnership LTIP Units, if any, into time­vesting Pharmacy Equity Awards immediately prior to the
consummation of the Transactions, which shall partially vest upon the consummation of the Transactions and shall partially be
assumed, (c) assumption of those Pharmacy Equity Awards that are stock options, and (d) your continued employment with HoustonCo
and its Affiliates following the consummation of the Transactions as the Executive Vice President and Chief Accounting Officer under
the terms of the Employment Agreement (subject to the waiver described above) or, if applicable, a new employment agreement
satisfying the conditions described in paragraph three of this Letter Agreement.
Furthermore, in connection with consummation of the Transactions, you acknowledge and agree to the following:
1.
That any annual incentive award payable to you for calendar year 2016 shall, notwithstanding any contrary provision of your
Employment Agreement, be subject to the sole discretion of Clinic and its Affiliates (which for this purpose, includes
HoustonCo, whether before or after the Houston Distribution), 2.
That the Pharmacy Equity Awards and Pharmacy Partnership LTIP Units listed on Exhibit
 A may be converted into an equal
number of Pharmacy RSU Awards immediately prior to consummation of the Transactions, generally subject to the terms
and conditions of your current time­based Pharmacy RSU Awards, but vesting in four equal tranches, with twenty­five
percent (25%) becoming vested on the date of consummation of the Transactions, and twenty­five percent (25%) each
becoming vested on the first, second, and third anniversaries of the date of consummation of the Transactions; and
3.
That in connection with the Transactions, unless Clinic waives this requirement in writing, you will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or indirectly, any HoustonCo common shares you hold
by reason of a Pharmacy Equity Award or a Pharmacy Partnership LTIP Unit that becomes fully vested as a result of the
Transactions, or enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such common shares, whether any such transaction is to be settled by delivery of HoustonCo
common shares or other HoustonCo securities, in cash or otherwise, for sixty (60) days after consummation of the
Transactions. You further agree to execute such agreements and instruments as may be reasonably requested by Clinic or
HoustonCo to give further effect to this undertaking.
This Letter Agreement, together with the Employment Agreement, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof. No provision of this Letter Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by you, Clinic, and Pharmacy. This Letter Agreement shall be
governed, construed, and interpreted under the laws of the State of New York without reference to its principles of conflicts of laws.
2



--------------------------------------------------------------------------------



 
[ex103francisemploymentag019.jpg]
If the Effective Time does not occur, this Letter Agreement shall be null and void ab initio.
From and following the Effective Time, your employment shall continue to be at will and may be terminated by either you
or HoustonCo or its Affiliates at any time, without prior notice and for any or no reason.
We believe that you and HoustonCo will have a promising future. Please acknowledge your agreement to the terms of this
Letter Agreement by your signature below. Sincerely,  
Cousins Properties Incorporated By:  /s/ Pamela F. Roper Name:  Pamela F. Roper
Title:   Senior Vice President, General Counsel and Corporate Secretary   3



--------------------------------------------------------------------------------



 
[ex103francisemploymentag020.jpg]
Parkway Properties, Inc. By: /s/ James R. Heistand  Name: James R. Heistand
 Title:  President and Chief Executive Officer By: /s/ Jeremy R. Dorsett
 Name: Jeremy R. Dorsett Title:   Executive Vice President, General
Counsel and Secretary Acknowledged and Agreed: /s/ Scott E. Francis
April 28, 2016 Scott E. Francis Date



--------------------------------------------------------------------------------



 
[ex103francisemploymentag021.jpg]
EXHIBIT A   Name    Number      Class ? cott E. ? rancis    1? ??? 0    ?01?
 Time?Base?  ? harmacy ? ? ?  A? ar? s ? cott E. ? rancis     ? ?? ? 4    ?01?
 Time?Base?  ? harmacy ? ? ?  A? ar? s ? cott E. ? rancis    
??000    ?014 Time?Base?  ? harmacy ? ? ?  A? ar? s ? cott E. ? rancis    
1?000    ?01? Time?Base?  ? harmacy ? ? ?  A? ar? s ? cott E. ? rancis    1? ??
? ?     ?01?  ? harmacy ? artnership LTI?  ? nits ? cott E. ? rancis     ?
?000    ?014 ? er? ormance?Base?  ? harmacy ? ? ?  A? ar? s             Total
    ? 4??4?    Ne?  ? harmacy ? ? ?  A? ar? s            



--------------------------------------------------------------------------------



 
[ex103francisemploymentag022.jpg]
SCHEDULE B – TRANSITION RSUs Name Number of Transition RSUs Scott E. Francis
31,892



--------------------------------------------------------------------------------



 